DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Amendments to claim 1 were found allowable, claims 3-6 are allowed as well based on dependency from claim 1. Claims 2, and 7-18 are cancelled.
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 4, directed to or dependent on  the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 2 and 7-20, directed to the invention(s) of  require all the limitations of an allowable product claim, and they NOT been rejoined, claims 2 and 7-18 are cancelled.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement among groups as set forth in the Office action mailed on this case is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Benjamin Stasa on 007/15/2022.
The application has been amended as follows: . 
Amend claim 1 as follows:--” 1. A vehicle electric machine assembly comprising:
	a stator core including a plurality of [each connected to an end winding and having a substantially trapezoidal shape [];
and
	a terminal block including a connector, for each of the three-phase terminals, that has a substantially trapezoidal end defining a widest edge that abuts a widest edge of a corresponding one of the three-phase terminals,
	wherein a portion of the end windings extending from the stator core, the three-phase terminals, and the terminal block are overmolded as a single unit such that a portion of each of the connectors is exposed for connection to an inverter.”--
Cancel claims 2 and 7-18. 
Allowable Subject Matter
Claims 1,3-6  and  are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
In re Claim 1 recites, inter alia, “A vehicle electric machine assembly comprising:
	a stator core including a plurality of three-phase terminals each connected to an end winding and having a substantially trapezoidal shape;
and
	a terminal block including a connector, for each of the three-phase terminals, that has a substantially trapezoidal end defining a widest edge that abuts a widest edge of a corresponding one of the three-phase terminals,
	wherein a portion of the end windings extending from the stator core, the three-phase terminals, and the terminal block are overmolded as a single unit such that a portion of each of the connectors is exposed for connection to an inverter. (annotated Fig.9a and 10a).

    PNG
    media_image1.png
    895
    739
    media_image1.png
    Greyscale

 	The closest prior art of record is Akuta (US 201200223601) show terminals with connections, but they fail to teach the shapes and the abutting structure as being at the widest part of the trapezoidal shape, they do not even show the trapezoidal shape.  

    PNG
    media_image2.png
    401
    433
    media_image2.png
    Greyscale

Miyamoto et al (US 20120242178) show terminal connections, but fail to teach the details in claim 1, specially being trapezoidal shape connector and terminal and abutting each other at widest section and having a structure which has coil connection to the inverter through both trapezoid connections,  

    PNG
    media_image3.png
    336
    524
    media_image3.png
    Greyscale

 Also Haruno, US20140217858, or Jung 20180026493, or  fail to teach alone or in combination the structure of claim 1 above. 


    PNG
    media_image4.png
    491
    452
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    635
    573
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    650
    650
    media_image6.png
    Greyscale


    PNG
    media_image4.png
    491
    452
    media_image4.png
    Greyscale

    

 None of the prior art of record above nor East searches nor ip.com NPL and Patent search nor  ip.com search nor PLUS search, cited art, teaches or suggest alone or in combination, the combination of claim 1 Inter alia, “A vehicle electric machine assembly comprising:
	a stator core including a plurality of  three-phase terminals each connected to an end winding and having a substantially trapezoidal shape ;
and
	a terminal block including a connector, for each of the three-phase terminals, that has a substantially trapezoidal end defining a widest edge that abuts a widest edge of a corresponding one of the three-phase terminals,
	wherein a portion of the end windings extending from the stator core, the three-phase terminals, and the terminal block are overmolded as a single unit such that a portion of each of the connectors is exposed for connection to an inverter..“. The combination is unique and none of the prior art of record, PLUS Search , NPL Search of iq.ip.com or any cited art teach it  or suggest it alone or in combination.  The combination is specific in shape and structure and is to the point where the prior art does not explicitly disclose the combination as recited above. 
Claims 3-6 are allowed based on dependency from allowable claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are in PTO 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Benitez can be reached on 5712701435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834